Per Curiam.
The demurrer to the complaint was properly overruled.
The point is made that the evidence shows that the plaintiff was injured by the negligence of the defendant’s engineer, and that as he was engaged in the same general business with such engineer, he assumes, in taking employment, such a risk, and should not be allowed to recover. But the court finds that the injury was caused by the unskillfull, improper, and negligent manner in which the defendant constructed its road.
Conceding that the point urged, as to the relation of the plaint*97iff and the engineer is correct, it has no application to the facts as found. The plaintiff did not assume the risk arising from the unskillful, improper, and negligent manner in which defendant’s road was constructed.
It is said that the evidence is not sufficient to sustain the findings as to the construction of the road above stated. We have examined the evidence and are of opinion that it does sustain the finding.
Judgment and order affirmed.